Name: 2003/401/EC: Council Decision of 19 May 2003 appointing the Chairman of the Military Committee of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence
 Date Published: 2003-06-06

 Avis juridique important|32003D04012003/401/EC: Council Decision of 19 May 2003 appointing the Chairman of the Military Committee of the European Union Official Journal L 139 , 06/06/2003 P. 0034 - 0034Council Decisionof 19 May 2003appointing the Chairman of the Military Committee of the European Union(2003/401/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 28(1) thereof,Having regard to the Treaty establishing the European Community, and in particular Article 207 thereof,Recalling Council Decision 2001/79/CFSP of 22 January 2001 setting up the Military Committee of the European Union(1),Whereas:(1) Pursuant to Article 3 of Decision 2001/79/CFSP, the Chairman of the Military Committee is to be appointed by the Council on the recommendation of the Committee meeting at the level of the Chiefs of Defence.(2) At its meeting on 7 May 2003, the Committee meeting at the level of the Chiefs of Defence recommended that General Rolando Mosca Moschini be appointed Chairman of the Military Committee of the European Union,HEREBY DECIDED AS FOLLOWS:Article 1General Rolando Mosca Moschini is appointed Chairman of the Military Committee of the European Union for a period of three years as from 9 April 2004.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 19 May 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 27, 30.1.2001, p. 4.